      Case 8:19-cv-01969-PWG Document 4 Filed 07/03/19 Page 1 of 4



 IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, MARYLAND
                                     Civil Division


Melvin March
4374 Eagle Court
Waldorf, MD 20603
                                                      Civil Action No. -------
              Plaintiff

vs.

Washington Metropolitan Area
Transit Authority
600 5th Street, NW
Washington, DC 20001
      Serve: Patricia Lee, General Counsel                                                  ~.(")
                                                                                 •l
             600 5th Street, NW                                                             ôë>"
             Washington, DC 20001                                                           =-ª'
                                                                                            ,.....0
                                                                                            0-
                                                                                            (!\) ,-;,,




                                                                                            -
       and                                                                                  C: 'JS
                                                                                            """º
Raneshia Shernette Allen
2649 Martin Luther King Avenue SE, #201
Washington, DC 20020

              Defendants.

                                     COMPLAINT

1.     This Court has jurisdiction because the subject matter automobile collision

       occurred in Prince George's County, Maryland.

2.     Plaintiff Melvin March (hereinafter "March") is an adult individual who resides in

       Waldorf, Maryland.

3.     Defendant Washington Metropolitan Area Transit Authority (hereinafter

       "WMAT A") is an organization which regularly conducts business in The State of

       Maryland and in Prince George's County.

4.     Defendant Raneshia Shemette Allen (hereinafter "Allen") is an adult individual

       who resides in the District of Columbia.
       Case 8:19-cv-01969-PWG Document 4 Filed 07/03/19 Page 2 of 4



5.     On or about July 1, 2017 at approximately 5:00 p.m., Plaintiff was operating a

       motor vehicle which was stopped on Indian Head Hwy at or near the intersection

       with Old Ford Road due to a red traffic light signal.

6.     At the aforementioned time and place, Defendant Allen was operating a vehicle

       owned by Defendant WMATA as their agent, servant and/or employee, with

       permission to use the vehicle, and was behind the Plaintiff's vehicle when

       Defendant Allen caused a collision by striking Plaintiff's vehicle when she

       prematurely moved the vehicle when the traffic light ahead turn ed green.

7.     At that time and place, Defendant Allen had express and or implied permission to

       use the vehicle within the scope of her employm ent or as an àgent, servant, joint

       venturer, or employee of Defendant WMAT A.

8.     Defendant Allen breached the duties of care owed to Plaintiff March.

9.     As a direct and proximate result of the Defendant's negligence and breach of

       duties, Plaintiffs suffered bodily injuries, sustained pain and discomfort, incurred

       medical expenses, property damage and lost income.

                          COUNTI: NEGLIGENCE
              (PLAINTIFF MARCH AGAINST DEFENDANT ALLEN)

1 O.   Paragraphs 1-9 are hereby incorporated by reference and realleged as if fully

       restated herein.

11.     Defendant Allen owed Plaintiff March numerous duties including, but not limited

        to the following: to maintain control of her vehicle, to yield right of way, to avoid

        a collision, to obey traffic signs and controls, to obey the rules of the road, to keep

        a proper lookout, to pay full-time and attention to her driving, to leave a proper
        Case 8:19-cv-01969-PWG Document 4 Filed 07/03/19 Page 3 of 4




         distance, to drive at a reasonable speed under the circum stances, to obey traffic

         control devices, and to not cause a collision.

12.      Defendant Allen breached the duties owed to Plaintiffan d caused the collision.

13.      As a direct and proximate result of Defendant Allen's breach of duties, Plaintiff

         suffered bodily injuries, sustained pain and discomfort, incurred medical

         expenses, and lost income.

         WHEREFORE , Plaintiff March demands judgm ent against Defendant Allen in

      and amount in excess of Seventy-Five Thousand Dollars ($75,000.00) plus interest

      and costs.

           COUNT II: RESPONDEAT SUPERIOR/ VICARIOUS LIABILLITY
             {PLAINTIFF MARCH AGAINST DEFENDANT WMATA)

14.      Paragraphs 1-13 are hereby incorporated by reference and realleged as if fully

         restated herein.

15.      Defendant Allen was operating a vehicle owned by Defendant WMATA and with

         their permission and/or at their direction and/or as their agent, servant or

          employee.

16.      At all times relevant herein, Defendant WMAT A through its employee, agent and

          servant, Defendant Allen, was negligent in the operation of the Defendant's

          vehicle as set forth above.

17.       As a direct and proximate result of the negligence of Defendant Allen, Defendant

          WMATA' s employee, agent and servant, the collision occurred and Plaintiff

          sustained bodily injuries, sustained pain and discomfort, incurred medical

          expenses, and lost income.
         Case 8:19-cv-01969-PWG Document 4 Filed 07/03/19 Page 4 of 4



18.      Defendant WMATA is vicariously liable for the actions or omissions of

         Defendant Allen and/or liable under a doctrine of respondeat superior.

         WHEREFORE, Plaintiff March demands judgment against Defendant WMATA

in and amount in excess of Seventy-Five Thousand Dollars ($75,00o:oo) plus interest and

costs.




                                       Z    ary S. Myers, Esq. CPF # 1112140289
                                       Judy L. Feinberg, Esq. CPF # 8506010092
                                       Feinberg Myers, P.C.
                                       9241 Cambridge Manor Court
                                       Potomac, MD 20854
                                       301-765-0076
                                      Attorney for Plaintiff
